DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

   1.   CLAIM INTERPRETATION
	Claim Rejections - 35 USC ' 112 6th/f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for receiving, means for determining, and means for sending as recited in claim 25.  The Examiner notes the processor and methodology noted in fig. 11, and at least paragraphs 118-124 are the corresponding structure and algorithms to perform the means as recited.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-19 and 21-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 20080133834 A1) in view of Rychlik (US 20140040552 A1) and Favor (US 8370576 A1). 


With respect to claim 1, the Gaither reference teaches a method performed in a processor for virtual cache coherency, comprising: 
receiving a snoop for a physical address from a coherent processing device; (paragraph 24, where a cache coherency filter 114, which can be called a cache accelerator, is a device that can be used to reduce the number of snoops that are made on local caches and can also be used to avoid some snoops of remote resources. The cache coherency filter holds addresses of data stored in all processor caches and information about the state of the data)
determining whether an entry for the physical address corresponding to a virtual address in a cache exists in a snoop filter; (paragraph 24, where the coherency filter supplies information relating to coherency state for data in an associated address space based on an identifier for the data. If a remote source sends a memory snoop request to a coherency filter, the coherency filter will only snoop the local caches if a line is held by local caches in a state incompatible with the request type. Similarly, a local request that hits the coherency filter and that has a type of access compatible with the state recorded in the coherency filter need not be snooped in all external caches, but can be forwarded to an appropriate memory controller directly; and paragraph 23, where there are virtual addresses which correspond to physical addresses) and 
sending a cache coherency operation to the cache in response to determining that the entry exists in the snoop filter. (paragraph 24, where the coherency filter supplies information relating to coherency state for data in an associated address space based on an identifier for the data. If a remote source sends a memory snoop request to a coherency filter, the coherency filter will only snoop the local caches if a line is held by local caches in a state incompatible with the request type. Similarly, a local request that hits the coherency filter and that has a type of access compatible with the state recorded in the coherency filter need not be snooped in all external caches, but can be forwarded to an appropriate memory controller directly)
However, the Gaither reference does not explicitly teach a virtual cache; wherein the snoop is associated with a type of snoop; determining a type of cache coherency operation based on the type of snoop; and sending a cache coherency operation of the type of cache coherency operation to the virtual cache.  (emphasis added)  
	The Rychlik reference teaches it is conventional to have a virtual cache.  (paragraph 104) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Gaither reference to have a virtual cache, as taught by the Rychlik reference.
The suggestion/motivation for doing so would have been to reduce unnecessary cache flushes or invalidations when performing a cache eviction or a cache fill.  (Rychlik, paragraph 104)
However, the combination of the Gaither and Rychlik reference does not explicitly teach wherein the snoop is associated with a type of snoop; determining a type of cache coherency operation based on the type of snoop; and sending a cache coherency operation of the type of cache coherency operation to the virtual cache.  (emphasis added)  
	The Favor reference teaches it is conventional to have wherein the snoop is associated with a type of snoop; determining a type of cache coherency operation based on the type of snoop; and sending a cache coherency operation of the type of cache coherency operation to the virtual cache. (column 48, lines 5-42, where the snoop requests are of various types, such as but not limited to, a snoop invalidate request, a snoop downgrade request; column 47, lines 31-41, where if the snoop downgrade hits one or more entries in the VCC, saved tag state associated with the entries is changed to shared (so that in the event of a VCC rollback, the cache line is restored to a correct tag state considering the snoop downgrade); and column 47, lines 63-66, where if a non-downgrade snoop request (e.g., a snoop invalidate) that hits the store operation causes an abort event, and rollback from the VCC 22 restores proper cache line data and tag state)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Gaither and Rychlik references to have a virtual cache, as taught by the Favor reference.
The suggestion/motivation for doing so would have been to determine if there are any conflicts between the snoop request and any uncommitted memory-accessing operations.  (Favor, column 48, lines 5-42)
Therefore it would have been obvious to combine the Gaither, Rychlik, and Favor references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 1, further comprising: 
receiving the cache coherency operation; and implementing the cache coherency operation in the virtual cache.  (Gaither, paragraph 24, where snoop engine is configured to snoop for data in the identified coherency domain based on the information and the identifier request type and the address. The information can include coherency state information and possibly ownership information such as owner identifiers (IDs) and ownership type, for example shared or private, and request type. The coherency filter 114 can be used to selectively direct snoops for desired data.)

With respect to claim 3, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 2, further comprising: 
sending virtual cache location information for the cache coherency operation in response to determining that the entry exists in the snoop filter; and receiving virtual cache location information for the cache coherency operation, wherein implementing the cache coherency operation in the virtual cache comprises implementing the cache coherency operation in the virtual cache at locations corresponding with the virtual cache location information.  (Gaither, paragraph 24, where coherency filter 114 can be used to selectively direct snoops for desired data. In operation, the coherency filter 114 receives an identifier, such as an address 200 that is associated with a data block in memory. The address 200 can correspond to a tag address associated with a transaction for accessing the block of data, for example included with a request or other command by a memory accessing device, such as a processor 104 or I/O controller 108. The memory transaction can correspond to a request such as a read or write request, or another command for accessing the block of data identified by the address 200. The data block can be a line of data such as a cache line, a group of two or more cache lines or any other suitable organizational data structure for storing and transferring data)

With respect to claim 4, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 3, wherein the virtual cache location information is stored in the entry for the physical address in the snoop filter. (Gaither, paragraph 24, where coherency filter 114 can be used to selectively direct snoops for desired data. In operation, the coherency filter 114 receives an identifier, such as an address 200 that is associated with a data block in memory. The address 200 can correspond to a tag address associated with a transaction for accessing the block of data, for example included with a request or other command by a memory accessing device, such as a processor 104 or I/O controller 108; and paragraph 11, where an address has multiple parts with respect to a memory device such as a cache, translation lookaside buffer (TLB), or coherency filter. In an example configuration, an address can comprise line offset bits, set selection bits, and tag bits)

With respect to claim 5, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 3, wherein the virtual cache location information is at least part of the physical address. (Gaither, paragraph 24, where coherency filter 114 can be used to selectively direct snoops for desired data. In operation, the coherency filter 114 receives an identifier, such as an address 200 that is associated with a data block in memory. The address 200 can correspond to a tag address associated with a transaction for accessing the block of data, for example included with a request or other command by a memory accessing device, such as a processor 104 or I/O controller 108; and paragraph 11, where an address has multiple parts with respect to a memory device such as a cache, translation lookaside buffer (TLB), or coherency filter. In an example configuration, an address can comprise line offset bits, set selection bits, and tag bits)

With respect to claim 6, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 2, further comprising: receiving a release synchronization operation command; setting a synchronization status for a line in the virtual cache to need to flush in response to receiving the release synchronization operation command; determining whether the synchronization status for the line is set to need to flush; and determining whether the cache coherency operation is a flush operation, wherein implementing the cache coherency operation in the virtual cache comprises flushing the line in response to determining that the synchronization status for the line is set to need to flush and in response to determining that the cache coherency operation is a flush operation.  (Rychlik, paragraph 29, where the synchronization operations may include store-with-release and load-with-acquire operations; and paragraph 45, where responsive to a synchronization operation, e.g., a store-with-release operation, CPU 16 may flush the cache lines of the cache 18 associated with shared variable data 28)

With respect to claim 7, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 2, wherein: receiving the cache coherency operation comprises receiving an invalidate operation; the method further comprises: setting a synchronization status for a line in the virtual cache to need to flush in response to receiving the invalidate operation; receiving an acquire synchronization operation command; and determining whether the synchronization status for the line is set to need to invalidate; and implementing the cache coherency operation in the virtual cache comprises invalidating the line in response to receiving the acquire synchronization operation command and in response to determining that the synchronization status for the line is set to need to invalidate. (Rychlik, paragraph 29, where the synchronization operations may include store-with-release and load-with-acquire operations; and paragraph 45, where responsive to a synchronization operation, e.g., a store-with-release operation, CPU 16 may flush the cache lines of the cache 18 associated with shared variable data 28; and paragraph 52, where the instructions may include load-with-acquire, and store-with-release operations, which may cause a cache, e.g., cache 18 or cache 22 to perform cache invalidation and/or cache flushing.)

With respect to claim 9, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 1, further comprising: setting a version identifier (ID) of the virtual cache for a type of cache coherency operation; and setting a version ID of a line of the virtual cache for a type of a cache coherency operation. (Rychlik, paragraph 41, where the store-with-release operation may further cause CPU 16 or another processor to invalidate one or more cache lines of another processor, e.g., cache 22 or cache 26, which contain outdated values of shared variable data 28 by snooping into the cache lines of the other processor and updating the cache lines that contain shared variable data 28)

With respect to claim 10, the combination of Gaither, Rychlik, and Favor references teaches the method of claim 9, further comprising: receiving a synchronization operation; and determining a type of the synchronization operation, wherein setting a version ID of the virtual cache for a type of cache coherency operation comprises advancing the version ID for the virtual cache for a type of cache coherency operation based on the type of synchronization operation. (Rychlik, paragraph 41, where the store-with-release operation may further cause CPU 16 or another processor to invalidate one or more cache lines of another processor, e.g., cache 22 or cache 26, which contain outdated values of shared variable data 28 by snooping into the cache lines of the other processor and updating the cache lines that contain shared variable data 28)

Claims 13-19 and 21-22, and 25 are the computing device implementation of the method claims 1-7 and 9-10, and rejected under the same rationale as above. 

Claims 26-30 are the computing device implementation of the method claims 1-7 and 9-10, and rejected under the same rationale as above. 






   3.   ALLOWABLE SUBJECT MATTER
Claims 8, 11-12, 20, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 8 recites the limitations of:
“receiving the physical address and a portion of the corresponding virtual address from a system memory management unit (SMMU); updating a counter of the entry configured to track a number of lines in the virtual cache having a location including the portion of the corresponding virtual address; determining whether the counter indicates that the there are no lines in the cache for the entry having a location including the portion of the corresponding virtual address; and removing the entry from the snoop filter in response to determining that the counter indicates that the there are no lines in the cache for the entry having a location including the portion of the corresponding virtual address.”

Claim 11 recites the limitations of:
receiving a cache coherency operation; determining a type of the cache coherency operation; determining whether the version ID for the line in the virtual cache is older than the version ID for the virtual cache: flushing the line in the virtual cache in response to determining that the type of the cache coherency operation is a flush operation and that the version ID for the line in the virtual cache is older than the virtual ID for the virtual cache; and determining whether the version ID for the line in the virtual cache is unset, wherein setting a version ID of a line of the virtual cache for a type of a cache coherency operation comprises setting the version ID for the line in the virtual cache to the version ID of the virtual cache in response to determining that the type of the cache coherency operation is an invalidate operation and that the version ID for the line in the virtual cache is unset.

Claim 12 recites the limitations of:
“receiving a cache operation; determining a type of the cache operation; determining whether the version ID for the line in the virtual cache is older than the virtual ID for the virtual cache; missing and fetching data for the line in the virtual cache in response to determining that the type of the cache operation is a read operation and that the version ID for the line in the virtual cache is older than the virtual ID for the virtual cache; and determining whether the version ID for the line in the virtual cache is unset, wherein setting a version ID of a line of the virtual cache for a type of a cache coherency operation comprises setting the version ID for the line in the virtual cache to the version ID of the virtual cache in response to determining that the type of the cache operation is a write operation and that the version ID for the line in the virtual cache is unset.”


Claim 20 recites the limitations of:
“receiving the physical address and a portion of the corresponding virtual address from a system memory management unit (SMMU); updating a counter of the entry configured to track a number of lines in the virtual cache having a location including the portion of the corresponding virtual address; determining whether the counter indicates that the there are no lines in the cache for the entry having a location including the portion of the corresponding virtual address; and removing the entry from the snoop filter in response to determining that the counter indicates that the there are no lines in the cache for the entry having a location including the portion of the corresponding virtual address.”

Claim 23 recites the limitations of:
“receiving a cache coherency operation; determining a type of the cache coherency operation; determining whether the version ID for the line in the virtual cache is older than the version ID for the virtual cache; flushing the line in the virtual cache in response to determining that the type of the cache coherency operation is a flush operation and that the version ID for the line in the virtual cache is older than the version ID for the virtual cache; and determining whether the version ID for the line in the virtual cache is unset; the processing device is configured with processor-executable instructions to perform operations such that setting a version ID of a line of the virtual cache for a type of a cache coherency operation comprises setting the version ID for the line in the virtual cache to the version ID of the virtual cache in response to determining that the type of the cache coherency operation is an invalidate operation and that the version ID for the line in the virtual cache is unset.”
Claim 24 recites the limitations of:
“receiving a cache operation; determining a type of the cache operation; determining whether the version ID for the line in the virtual cache is older than the version ID for the virtual cache; missing and fetching data for the line in the virtual cache in response to determining that the type of the cache operation is a read operation and that the version ID for the line in the virtual cache is older than the version ID for the virtual cache; and determining whether the version ID for the line in the virtual cache is unset; and the processing device is configured with processor-executable instructions to perform operations such that setting a version ID of a line of the virtual cache for a type of a cache coherency operation comprises setting the version ID for the line in the virtual cache to the version ID of the virtual cache in response to determining that the type of the cache operation is a write operation and that the version ID for the line in the virtual cache is unset.”
The prior art of record does not teach or render obvious the limitations above, particularly in combination with the limitations within the claims.  






   4.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 14-18 of the remarks dated 4/25/22) with respect to independent claims 1, 13, 25, and 26 have been considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaither, Rychlik, and Favor references as shown above.  Particularly, the Examiner notes the inclusion of the Favor reference to teach the newly amended claims as shown in the rejections above.  

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 8, 11-12, 20, and 23-24 would be allowable as noted above.	
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-30 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137